Informal or Non-responsive Amendment
The response to restriction requirement filed on 07/22/21 is non-responsive because even though applicant elected Species A-1 and B-1 and identified claims 1-15 as readable on the elected subject matter, it is stated that the subject matter recited in claims 2 and 4-11 (i.e., the specific electrode location relative to the inner/outer peripheral/current collecting leads, and/or the facing portion provided on the inner/outer peripheral sides; and/or the positive/negative electrodes being divided into first/second electrode structures, respectively) appears to be readable on Species A-2 (the battery electrode structure configuration of Figure 7) and Species A-3 (the battery electrode structure configuration of Figure 8). Thus, it is unclear whether the subject matter recited in claims 2 and 4-11 is unrelated to and/or irrelevant to Species A-1, thereby readable only on either Species A-2 or A-3 per se, or the foregoing subject matter is also related to, or somehow generic to the embodiment of Figure 6 per se. Applicant’s response is silent as to the generic claims. It bears noting that Figure 6 (Species A-1), Figure 7 (Species A-2) and Figure 8 (Species A-3) represent different embodiments of the battery electrode structure configuration within the claimed battery. Hence, to avoid any confusion arising from the claimed subject matter as well as from applicant’s response, and for clarity of record, applicant is requisitioned to address the above-discussed issue and/or to clearly identify the generic and non-generic claims related/unrelated to elected Species A-1 (Figure 6) for the reasons of record. 
As a result, all in all, applicant's election of species might be inconsistent with the identification of species as set out in the 06/25/21 office action; and did not identify the generic and non-generic claims related/unrelated to elected species. Thus, to resolve this issue, applicant is kindly requisitioned to clearly identify the claims readable on each specific elected species by adhering to the species/claim delineation and/or embodiment set forth in the 06/25/21 restriction requirement, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the election of species therein.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727